REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-6, 8-21 and 23-24 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Prior art of Nam et al. (US 2012/0013554 A1) in the Abstract discloses The electrode forming part includes a plurality of first electrode serials arranged parallel to one another in a first direction and a plurality of second electrode serials arranged to cross the first electrode serials. The routing wiring part includes a plurality of first routing wires respectively connected to the first electrode serials and a plurality of second routing wires respectively connected to the second electrode serials. A plurality of first connection patterns are formed on the same level layer as the first and second routing wires to be separated from one another. ¶0036 discloses In the electrostatic capacity type touch screen panel according to the embodiment of the invention, the first connection pattern 110 is formed separately from the first electrode pattern 131, and the second connection pattern 137 and the second electrode pattern 136 form an integral body.
 	However, claims 1-6, 8-21 and 23-24 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1, 9 and 15:  
 	“wherein if the plurality of first conductive lines and the plurality of second conductive lines are made of metal mesh, then the plurality of insulators are used between individual metal lines in the first direction and individual metal lines in the second direction”, among other limitations in the claim. See Fig. 3 and para. [0027] of the specification as filed.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PRIYANK J SHAH/Primary Examiner, Art Unit 2692